               Case 19-12153-KBO              Doc 528        Filed 03/25/20        Page 1 of 15



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                 Debtors.                                  (Jointly Administered)

                                                           Objection Deadline: April 15, 2020 at 4:00 p.m.
                                                           Hearing Date: April 27, 2020 at 10:00 a.m. (ET)

COMBINED FOURTH MONTHLY AND FINAL FEE APPLICATION OF POLSINELLI
 PC FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL
TO THE DEBTORS AND DEBTORS IN POSSESSION FOR THE MONTHLY PERIOD
  FROM JANUARY 1, 2020 THROUGH FEBRUARY 25, 2020 AND FOR THE FINAL
       PERIOD FROM OCTOBER 1, 2019 THROUGH FEBRUARY 25, 2020

Name of Applicant:                                    POLSINELLI PC
Authorized to Provide Professional                    Debtors and Debtors in Possession
Services to:
Date of Retention:                                    November 4, 2019, nunc pro tunc to October 1,
                                                      2019
Combined Monthly Period for which
compensation and reimbursement is                     January 1, 2020 through February 25, 2020
sought:
Amount of Compensation sought as actual,
reasonable and necessary for the Combined             $261,261.00
Monthly Period:
Amount of Expense Reimbursement sought
as actual, reasonable and necessary for the $10,144.01
Combined Monthly Period:
Final Period for which compensation and
reimbursement is sought:                              October 1, 2019 through February 25, 2020

Amount of Compensation sought as actual,
reasonable and necessary for the Final                $928,402.00


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.

72856791.2
                Case 19-12153-KBO           Doc 528           Filed 03/25/20       Page 2 of 15



Period:
Amount of Expense Reimbursement sought
as actual, reasonable and necessary for the $37,673.94
Final Period:
This is a(n):                                            Monthly           Interim  Final application

This is the FOURTH MONTHLY AND FINAL fee application filed by Polsinelli in this case.

             SUMMARY OF POLSINELLI’S MONTHLY FEE APPLICATIONS

 Date &          Filing      Requested     Requested        CNO Date     Amount of     Amount of     Amount
Docket No.       Period        Fees        Expenses         & Docket        Fees        Expenses    Outstanding
  Filed                                                       No.        Authorized    Authorized
                                                                         to be Paid    to be Paid

 12/6/2019      10/1/2019    $253,915.00   $8,090.99           CNO       $253,915.00    $8,090.99      $0.00
  D.I. 288        through                                   12/30/2019
                10/31/2010                                   D.I. 377
 1/13/2020      11/1/2019    $186,976.00   $6,471.25           CNO       $186,976.00    $6,471.25      $0.00
  D.I. 406        through                                    2/3/2020
                11/30/2019
 1/24/2020      12/1/2019    $226,250.00   $12,967.69         CNO        $226,250.00   $12,967.69      $0.00
  D.I. 426        through                                   2/14/2020
                12/31/2019
    N/A          1/1/2020    $201,593.50   $10,061.29       Objection         -             -       $211,654.79
                  through                                   Deadline:
                 1/31/2020                                  4/15/2020
    N/A          2/1/2020    $59,667.50     $82.72          Objection         -             -       $59,750.22
                  through                                   Deadline:
                 2/25/2020                                  4/15/2020
                             $928,402.00   $37,673.94                    $667,141.00   $27,529.93   $271,405.01




                                                        2
72856791.2
              Case 19-12153-KBO             Doc 528       Filed 03/25/20       Page 3 of 15



                 SUMMARY OF TIMEKEEPERS FOR JANUARY 1-31, 2020

                                                                                                 Hourly Rate
                                                         Date of First                          Billed in This
          Name             Title          Section         Admission    Fees Billed Hours Billed Application
Abrams, Christopher S. Shareholder BU Tax                   1/1/2007 $      133.50        0.30 $       445.00
                                   BU Corporate and
Brockhoff, Wally E     Shareholder Transactional           11/1/1990 $      896.00          1.60 $     560.00
                                   FR Bankruptcy and
Dolphin, Brenna A      Associate   Restructuring           11/1/2011 $    12,800.00        32.00 $     400.00
Erker, Christopher E.  Shareholder FR Environmental        10/1/1992 $     3,080.00         5.50 $     560.00
                                   FR Financial
Gardner, Bradley R.    Shareholder Services Litigation      4/1/2012 $      138.00          0.30 $     460.00
                                   BU Corporate and
Hood, Danielle         Associate   Transactional            5/1/2018 $     4,530.00        15.10 $     300.00
                                   BU Corporate and
Jackson, Nora          Paralegal   Transactional                     $       45.00          0.20 $     225.00
                                   FR Bankruptcy and
Katona, Shanti M.      Shareholder Restructuring            5/1/2007 $    82,412.50       173.50 $     475.00
                                   FR Financial
Layfield, Matthew S.   Shareholder Services Litigation      5/1/2005 $      690.00          1.50 $     460.00
                                   FR Bankruptcy and
Mazzella, Mike         Associate   Restructuring            5/1/2018 $      198.00          0.60 $     330.00
                                   FR Bankruptcy and
Nazar, Andrew J.       Shareholder Restructuring            1/1/2005 $       322.00         0.70 $     460.00
Nora, Mark             Shareholder FR Real Estate           5/1/1981 $     7,254.00        11.70 $     620.00
                                   BU Corporate and
Nunn, Christina        Paralegal   Transactional                     $      132.00          0.80 $     165.00
                                   BU Corporate and
Power, Sean A.         Shareholder Transactional           11/1/2003 $    24,808.00        44.30 $     560.00
                                   LE Employment
Robbins, William S.    Shareholder Litigation               1/1/1984 $      950.00          1.90 $     500.00
                                   FR Bankruptcy and
Suprum, Lindsey M.     Paralegal   Restructuring                     $    10,752.50        39.10 $     275.00
                                   FR Bankruptcy and
Ward, Chris A.         Shareholder Restructuring          12/15/1999 $    29,820.00        42.60 $     700.00
                                   BU Corporate and
Weigel, Tanner L.      Associate   Transactional            9/1/2013 $ 15,372.00           42.70 $     360.00
Young, Andrea M        Associate   FR Real Estate          11/1/2015 $   7,260.00          24.20 $     300.00
                                                                     $ 201,593.50         438.60 $     459.63




72856791.2
             Case 19-12153-KBO     Doc 528     Filed 03/25/20   Page 4 of 15



  SUMMARY OF COMPENSATION BY PROJECT CODE FOR JANUARY 1-31, 2020


                        Project Category                   Hours Billed Fees Sought
     Asset Analysis & Recovery                                   20.60 $ 9,165.50
     Asset Disposition & Sales                                  218.40 $ 99,239.00
     Assumption/Rejection of Leases & Contracts                  34.00 $ 15,227.50
     Avoidance Action Analysis                                    2.90 $ 1,625.00
     Bankruptcy-Related Advice                                   13.20 $ 5,650.50
     Business Operations                                         26.50 $ 12,982.00
     Case Administration                                          5.20 $ 1,932.00
     Claims Administration & Objections                           7.40 $ 3,767.50
     Corporate Governance & Board Matters                         2.80 $ 1,487.50
     Court Hearings                                               9.60 $ 4,145.00
     Creditor Committee Meetings                                  1.30 $     617.50
     Creditor Inquiries                                           3.10 $ 1,453.00
     Employee Benefits/Pensions                                   5.30 $ 2,585.00
     Employment/Fee Applications                                  0.70 $     490.00
     Financing & Cash Collateral                                 44.50 $ 22,064.00
     Litigation & Other Contested Matters                        11.30 $ 6,427.50
     Other Professional Fee Application                           4.40 $ 1,897.50
     Other Professional Retention                                 0.60 $     285.00
     Plan & Disclosure Statement (including business plan)        2.90 $ 1,175.00
     Polsinelli Fee Applications                                 21.50 $ 8,222.50
     Schedules/SOFAS/UST Reports                                  1.90 $     895.00
     Tax Issues                                                   0.50 $     260.00
                                                                438.60 $ 201,593.50




                                           2
72856791.2
                 Case 19-12153-KBO          Doc 528       Filed 03/25/20       Page 5 of 15



         SUMMARY OF EXPENSE REIMBURSEMENT FOR JANUARY 1-31, 2020

                       Category                                      Amount
                       Airfare                                       $   1,414.73
                       Deliveries                                    $     367.10
                       Document Reproduction                         $     434.30
                       Filing Fees                                   $     724.75
                       Lodging                                       $     927.20
                       Meals                                         $   1,843.38
                       Miscellaneous                                 $     499.00
                       Relativity-Searchable Data Hosting            $      33.50
                       Transcript of Proceedings                     $     127.05
                       Westlaw Computer Research                     $   3,690.28
                                                                     $ 10,061.29

                 SUMMARY OF TIMEKEEPERS FOR FEBRUARY 1-25, 2020

                                                                                                   Hourly Rate
                                                      Date of First                               Billed in This
        Name              Title           Section      Admission      Fees Billed    Hours Billed Application
                                    FR Bankruptcy and
Dolphin, Brenna A     Associate     Restructuring       11/1/2011 $      5,800.00          14.50 $       400.00
                                    LE Employment
Hanson, Meghan        Associate     Litigation                      $    5,472.00          19.20 $       285.00
                                    BU Corporate and
Hood, Danielle        Associate     Transactional        5/1/2018 $         180.00          0.60 $       300.00
                                    FR Bankruptcy and
Katona, Shanti M.     Shareholder   Restructuring        5/1/2007 $ 29,450.00              62.00 $       475.00
                                    FR Bankruptcy and
Nazar, Andrew J.      Shareholder   Restructuring        1/1/2005 $         138.00          0.30 $       460.00
                                    BU Corporate and
Power, Sean A.        Shareholder   Transactional       11/1/2003 $         168.00          0.30 $       560.00
                                    LE Employment
Robbins, William S.   Shareholder   Litigation           1/1/1984 $      2,100.00           4.20 $       500.00
                                    FR Bankruptcy and
Suprum, Lindsey M.    Paralegal     Restructuring                   $    4,207.50          15.30 $       275.00
                                    BU Emp Benefits
Sweeney, William P. Shareholder     and Exec Comp        5/1/2002 $         112.00          0.20 $       560.00
                                    FR Bankruptcy and
Trinitee G. Green     Associate     Restructuring                   $    3,920.00           9.80 $       400.00
                                    FR Bankruptcy and
Ward, Chris A.        Shareholder   Restructuring      12/15/1999 $      8,120.00          11.60 $       700.00
                                                                    $ 59,667.50           138.00 $       432.37




                                                      3
72856791.2
             Case 19-12153-KBO      Doc 528     Filed 03/25/20   Page 6 of 15



 SUMMARY OF COMPENSATION BY PROJECT CODE FOR FEBRUARY 1-25, 2020


                        Project Category                   Hours Billed Fees Sought
     Asset Analysis & Recovery                                    1.00 $     475.00
     Asset Disposition & Sales                                    3.60 $ 1,675.50
     Assumption/Rejection of Leases & Contracts                   5.40 $ 2,472.50
     Avoidance Action Analysis                                    1.40 $     800.00
     Bankruptcy-Related Advice                                   12.10 $ 5,297.50
     Business Operations                                          4.40 $ 2,180.00
     Case Administration                                          4.30 $ 1,242.50
     Claims Administration & Objections                          10.40 $ 4,890.50
     Court Hearings                                               8.30 $ 3,375.00
     Creditor Inquiries                                           1.50 $     712.50
     Employee Benefits/Pensions                                   2.90 $ 1,394.50
     Employment/Fee Applications                                  1.00 $     505.00
     Financing & Cash Collateral                                 21.20 $ 10,082.50
     Litigation & Other Contested Matters                        53.00 $ 21,087.00
     Other Professional Fee Application                           1.30 $     617.50
     Other Professional Retention                                 0.30 $     210.00
     Plan & Disclosure Statement (including business plan)        0.80 $     305.00
     Polsinelli Fee Applications                                  3.40 $ 1,515.00
     Relief from Stay/Adequate Protection Proceedings             0.40 $     212.50
     Schedules/SOFAS/UST Reports                                  0.30 $     142.50
     Tax Issues                                                   1.00 $     475.00
                                                                138.00 $ 59,667.50

        SUMMARY OF EXPENSE REIMBURSEMENT FOR FEBRUARY 1-25, 2020

                     Category                             Amount
                     Deliveries                           $  49.22
                     Relativity-Searchable Data Hosting   $  33.50
                                                          $  82.72




                                            4
72856791.2
               Case 19-12153-KBO              Doc 528        Filed 03/25/20        Page 7 of 15



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                 Debtors.                                  (Jointly Administered)

                                                           Objection Deadline: April 15, 2020 at 4:00 p.m.
                                                           Hearing Date: April 27, 2020 at 10:00 a.m. (ET)

COMBINED FOURTH MONTHLY AND FINAL FEE APPLICATION OF POLSINELLI
 PC FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL
TO THE DEBTORS AND DEBTORS IN POSSESSION FOR THE MONTHLY PERIOD
  FROM JANUARY 1, 2020 THROUGH FEBRUARY 25, 2020 AND FOR THE FINAL
       PERIOD FROM OCTOBER 1, 2019 THROUGH FEBRUARY 25, 2020

         POLSINELLI PC (“Polsinelli”), counsel to the debtors and debtors in possession (the

“Debtors”) in the above-captioned cases (the “Chapter 11 Cases”), submits its combined fourth

monthly and final fee application (the “Application”) for entry of an order, pursuant to 11

U.S.C. §§ 330 and 331 of title 11 of chapter 11 of the United States Code (the “Bankruptcy

Code”), granting Polsinelli compensation and reimbursement of expenses for the combined

monthly period from January 1, 2020 through February 25, 2020 (the “Monthly Compensation

Period”) and the final period from October 1, 2019 through February 25, 2020 (the “Final

Compensation Period”). In support of the Application, Polsinelli respectfully represents as

follows:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.

72856791.2
                 Case 19-12153-KBO       Doc 528      Filed 03/25/20     Page 8 of 15



                         I. JURISDICTION, VENUE AND STATUTORY
                             PREDICATES FOR RELIEF SOUGHT

                  1.     This Court has jurisdiction over this Application pursuant to 28 U.S.C. §

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (B). Venue of this

proceeding and this Application is proper in this District pursuant to 28 U.S.C. §§ 1408 and

1409.        The statutory predicates for the relief sought are sections 105(a) and 331 of the

Bankruptcy Code and the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [Docket No. 138] entered in these Chapter 11

Cases.

                                       II. BACKGROUND

                  2.     On October 1, 2019 (the “Petition Date”), each of the Debtors filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the District of Delaware (the “Court”) commencing the above-captioned

Chapter 11 Cases. The factual background regarding the Debtors, including their business

operations and the events leading to the filing of the Chapter 11 Cases, is set forth in detail in the

Declaration of Alton Davis, President and Chief Operating Officer of Bayou Steel BD Holdings,

L.L.C., in Support of Chapter 11 Petitions and First Day Motions [Docket No. 14], fully

incorporated by reference therein. The Debtors have continued in the management and operation

of their businesses and properties as debtors in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code.

                  3.     No trustee or examiner has been appointed in the Chapter 11 Cases. On

October 10, 2019, the Office of the United States Trustee (the “UST”) appointed an official

committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the

“Creditors’ Committee”).


                                                  2
72856791.2
             Case 19-12153-KBO         Doc 528      Filed 03/25/20    Page 9 of 15



               4.     On October 11, 2019, the Debtors filed the Motion for Entry of (I) an

Order Approving Bid Procedures in Connection with the Potential Sale of Substantially All of

the Debtors’ Assets, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and

Manner of Notice Thereof, (D) Authorizing the Debtors to Enter into a Stalking Horse

Agreement, (E) Approving Procedures for the Assumption and Assignment of Contracts and

Leases, and (F) Granting Related Relief, and (II) an Order (A) Approving the Sale of

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and

Interests, (B) Authorizing the Assumption and Assignment of Contracts and Leases, and (C)

Granting Related Relief [Docket No. 73] (the “Bid Procedures and Sale Motion”).

               5.     On November 4, 2019, the Court entered an order approving the retention

of Polsinelli as counsel to the Debtors, nunc pro tunc to the Petition Date [Docket No. 186].

               6.     On November 8, 2019, the Court entered an Order (I) Approving Bid

Procedures in Connection with the Potential Sale of Substantially All of the Debtors’ Assets, (II)

Scheduling an Auction and a Sale Hearing, (III) Approving the Form and Manner of Notice

Thereof, (IV) Authorizing the Debtors to Enter into a Stalking Horse Agreement, (V) Approving

Procedures for the Assumption and Assignment of Contracts and Leases, and (VI) Granting

Related Relief [Docket No. 224] (the “Bid Procedures Order”).

               7.     Consistent with the Bid Procedures Order, the Debtors conducted a

vigorous Auction on December 18, 2019, which spanned over the course of multiple days.

               8.     On December 21, 2019, the Debtors filed a Notice of Successful Bidder

[Docket No. 355] and identified Liberty BSG Holdings Inc. as the successful bidder (“Liberty

BSG”).

               9.     On December 26, 2019, the Court entered the Order (I) Approving the

Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,

                                                3
72856791.2
             Case 19-12153-KBO         Doc 528       Filed 03/25/20   Page 10 of 15



Encumbrances, and Interests Under the Asset Purchase Agreement, (II) Authorizing the

Assumption and Assignment of Contracts and Leases, and (III) Granting Related Relief [Docket

No. 371], pursuant to which, among other things, the Court approved the sale of substantially all

of the Debtors’ assets (the “Sale”) to Liberty BSG and approved the Liberty BSG asset purchase

agreement (the “Asset Purchase Agreement”).

               10.    While the Debtors were working on the Sale closing, on January 21, 2020,

the Creditors’ Committee and Black Diamond Commercial Finance, L.L.C. filed motions to

convert the Chapter 11 Cases to cases under chapter 7 [Docket Nos. 417 and 419].

               11.    The Sale closed on January 31, 2020, and the Debtors and Polsinelli

continued to work into February with key stakeholders in the Chapter 11 Cases to develop the

best strategy for moving forward as well as to address post-closing diligence requests and work

on transition issues in accordance with the Asset Purchase Agreement.

               12.    Notwithstanding, in light of lack of liquidity and failure of the parties to

reach a consensual deal for the use of cash collateral, on February 25, 2020, the Court entered an

order approving the motions of the Creditors’ Committee and Black Diamond Commercial

Finance, L.L.C. to convert the Chapter 11 Cases to Chapter 7 [Docket No. 496] (the

“Conversion Order”).

               13.    On February 25, 2020 the UST appointed George L. Miller as the chapter

7 trustee (the “Chapter 7 Trustee”).

                                 III. FEES AND EXPENSES

               14.    Polsinelli has continuously rendered services to the Debtors during the

Monthly Compensation Period, totaling 576.60 hours of professional time, comprising 521.20

hours of professional services and 55.40 hours of paraprofessional services. The services of

Polsinelli are necessary to enable the Debtors to execute faithfully their duties as debtors and

                                                 4
72856791.2
              Case 19-12153-KBO        Doc 528       Filed 03/25/20     Page 11 of 15



debtors in possession. Polsinelli has provided, and will continue to provide, services to the

Debtors including the following:

         a.    taking all necessary action to protect and preserve the estates of the Debtors,
               including the negotiation of disputes in which the Debtors are involved, the
               prosecution of actions on the Debtors’ behalf, the defense of any actions
               commenced against the Debtors, and the preparation of objections to claims filed
               against the Debtors’ estates;

         b.    reviewing all pleadings filed in the Chapter 11 Cases;

         c.    providing legal advice with respect to the Debtors’ powers and duties as debtors
               in possession in the continued operation of their business;

         d.    preparing on behalf of the Debtors, as debtors in possession, necessary motions,
               applications, answers, orders, reports, and other legal papers in connection with
               the administration of the Debtors’ estates;

         e.    appearing in court and protecting the interests of the Debtors before this Court;

         f.    assisting with any disposition of the Debtors’ assets, by sale or otherwise;

         g.    taking all necessary or appropriate actions in connection with any plan of
               reorganization and related disclosure statement and all related documents, and
               such further actions as may be required in connection with the administration of
               the Debtors’ estates;

         h.    performing all other legal services in connection with the Chapter 11 Cases as
               may reasonably be required.

               15.    The total sum due to Polsinelli for professional services rendered on

behalf of the Debtors for the Monthly Compensation Period is $261,261.00. Polsinelli submits

that the professional services it rendered on behalf of the Debtors during this time were

reasonable and necessary under the circumstances.

               16.    Polsinelli also expended costs on behalf of the Debtors during the Monthly

Compensation Period in the sum of $10,144.01. In accordance with Rule 2016-2(e)(iii) of the

Local Rules of Practice and Procedure for the United States Bankruptcy Court for the District of

Delaware, all copying charges are billed at no more than $0.10 per page.




                                                 5
72856791.2
              Case 19-12153-KBO              Doc 528        Filed 03/25/20      Page 12 of 15



                 17.      Attached hereto as Exhibit A is the detailed invoice of Polsinelli’s fees and

expenses for the Monthly Compensation Period.2

                 18.      The total sum due to Polsinelli for professional services rendered on

behalf of the Debtors for the Final Compensation Period is $928,402.00. The total sum due to

Polsinelli for costs expended on behalf of the Debtors during the Final Compensation Period is

$37,673.94.

                 19.      In order to comply with the Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases Effective as of November 1, 2013 (the “UST Guidelines”), Polsinelli

states as follows:

             A. There are no variations from, or alternatives to, Polsinelli’s standard or customary
                billing arrangements for this engagement other than the hourly rate discounts
                agreed to for the primary professionals working on the matter. See Application of
                Debtors for Authority to Employ and Retain Polsinelli PC as Counsel to the
                Debtors Nunc Pro Tunc to the Petition Date [Docket No. 86].

             B. The fees sought by Polsinelli in this Application for the period from October 1,
                2019 through February 25, 2020 are well under the projected fees budgeted
                pursuant to the budgets and staffing plans provided by Polsinelli to the Debtors
                for the period covered through January 31, 2020.

             C. No professionals from Polsinelli covered by this Application have varied their
                hourly rates based upon the geographical location of the Chapter 11 Cases.

             D. The fees covered by this Application include approximately 20 hours reviewing
                invoices to ensure that the time entries attached to this Application are properly
                coded to comply with the UST Guidelines.

             E. The fees covered by this Application include approximately 10 hours in reviewing
                time records to redact any privileged or other confidential information.

             F. There were no hourly rate increases by Polsinelli during the Final Compensation
                Period.



2
 Electronic research is charged at standard Westlaw rates less a percentage discount that is assessed and adjusted
periodically based on market terms.
                                                        6
72856791.2
             Case 19-12153-KBO           Doc 528       Filed 03/25/20   Page 13 of 15



                12.     In further support of this Application, Polsinelli attaches the following

exhibits: (1) Exhibit B – Customary and Comparable Compensation Disclosures for the Final

Fee Period; (2) Exhibit C - Summary of Professionals Included in this Application for the Final

Fee Period; (3) Exhibit D – Polsinelli’s Applicable Budget and Staffing Plan; (4) Exhibit E –

Summary of Compensation Requested by Project Category for the Final Fee Period; (5) Exhibit

F – Summary of Reimbursement Requested by Category for the Final Fee Period; and (6)

Exhibit G – Summary Cover Sheet of Fee Application.

                13.     Notice of this Application has been provided in accordance with the

Compensation Order.

         WHEREFORE, Polsinelli respectfully requests that the Court enter an order (i) approving

the Application, (ii) authorizing and directing the Chapter 7 Trustee to pay the full amounts

requested in the Application to Polsinelli, less any amounts previously paid, and (iii) granting

such further relief as is just and proper.

Dated: March 25, 2020                        Respectfully submitted,
       Wilmington, Delaware
                                             POLSINELLI PC

                                              /s/ Shanti M. Katona
                                             Christopher A. Ward (Del. Bar No. 3877)
                                             Shanti M. Katona (Del. Bar No. 5352)
                                             222 Delaware Avenue, Suite 1101
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 252-0920
                                             Facsimile: (302) 252-0921
                                             cward@polsinelli.com
                                             skatona@polsinelli.com
                                             Counsel to the Debtors and
                                             Debtors in Possession




                                                   7
72856791.2
               Case 19-12153-KBO             Doc 528        Filed 03/25/20        Page 14 of 15




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                 Debtors.                                  (Jointly Administered)


                             VERIFICATION OF SHANTI M. KATONA

         1.      I am a Shareholder in the Wilmington, Delaware office of Polsinelli PC

(“Polsinelli”), which maintains offices for the practice of law at 222 Delaware Avenue, Suite

1101, Wilmington, Delaware 19801, among other locations across the country. I am an attorney-

at-law, duly admitted, and in good standing to practice in the State of Delaware, as well as the

United States Court of Appeals for the Third Circuit, and the United States District Court for the

District of Delaware.

         2.      I have personally performed many of the legal services rendered by Polsinelli as

counsel to the above-captioned debtors and debtors in possession (the “Debtors”) and am

familiar with all other work performed on behalf of the Debtors by the lawyers and other

employees at Polsinelli.

         3.      The facts set forth in the foregoing Application are true and correct to the best of

my knowledge, information, and belief.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.


72856791.2
              Case 19-12153-KBO       Doc 528        Filed 03/25/20   Page 15 of 15




         4.    I have reviewed Rule 2016-2 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware and believe that

the Application for Polsinelli complies with same.

         5.    Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the

foregoing is true and correct.

Dated: March 25, 2020                            Respectfully submitted,

                                                 /s/ Shanti M. Katona
                                                 Shanti M. Katona (Del. Bar. No. 5352)




72856791.2
